NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Argued October 3, 2012
                                 Decided October 23, 2012

                                           Before

                                 JOEL M. FLAUM, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 11‐3668

ROLANDO F. MATEO‐ALEJANDRO,                       Petition for Review of an Order of the
    Petitioner,                                   Board of Immigration Appeals.

       v.                                         No. A029 273 276

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                         O R D E R

       Rolando Mateo‐Alejandro, a native of Guatemala, petitions for review of an order of
the Board of Immigration Appeals upholding the immigration judge’s denial of his
applications for asylum and withholding of removal. He argues that death threats made by
government soldiers at least 25 years ago during Guatemala’s civil war compel the
conclusion that he presently is eligible for asylum or withholding of removal. Because
substantial evidence supports the immigration judge’s conclusions that Mateo‐Alejandro
No. 11‐3668                                                                            Page 2

had not been persecuted and does not have a well‐founded fear of future persecution, we
deny the petition for review.

       Mateo‐Alejandro fled Guatemala during its civil war. He arrived in the United States
in 1989 and applied for asylum a little over a year later (there was not a one‐year deadline
for asylum applications at that time, Illegal Immigration Reform and Immigrant
Responsibility Act of 1996, Pub. L. No. 104‐208, § 604, 110 Stat. 3009; 8 C.F.R.
§ 208.4(a)(2)(B)(ii)). The case was not referred to an immigration judge until 2006, when the
government began removal proceedings.

        At his removal hearing in September 2009, Mateo‐Alejandro testified that he began
his obligatory service in one of the many civil patrols—groups of civilians supporting the
Guatemalan government against leftist guerillas—when he was nine years old. Although he
never injured anyone and was not hurt himself, as he grew older he was expected to help
with increasingly dangerous missions, and he decided to leave when he was a teenager
because he was afraid of being killed during one of those missions. He left Guatemala in the
mid‐1980s because government soldiers threatened to kill him if he abandoned the patrol.
He did not name or describe anyone who threatened him but testified at his asylum hearing
in 2009 that the soldiers may kill him if he returns to Guatemala. He also submitted the State
Department’s country report for 2008 and a 2009 report by Amnesty International; both
documents detail general violence in Guatemala, but neither says anything about violence
directed against citizens who deserted civil patrols during the war.

        The immigration judge found Mateo‐Alejandro credible but concluded that he had
not shown himself eligible for asylum. The judge explained that Mateo‐Alejandro lacked
evidence of past persecution because government forces had never caused him injury and
his testimony about the soldiers’ threats was too general. Nor did Mateo‐Alejandro show a
well‐founded fear of future persecution, the judge concluded, because the civil war had
ended in 1996 and he lacked evidence that he was still at risk. The judge also mentioned that
Mateo‐Alejandro had not shown that he had been or would be mistreated on account of a
protected ground. The judge said that for the same reasons Mateo‐Alejandro had also failed
to meet the higher standard for withholding of removal. The Board of Immigration Appeals
agreed with the immigration judge’s conclusions and reasoning.

        In this court, Mateo‐Alejandro argues generally that the immigration judge’s
decision is not supported by substantial evidence. He contends that the soldiers’ threat to
kill him was serious enough to constitute persecution. He also argues that he presented
sufficient evidence to show that there is a reasonable probability he will be persecuted upon
returning to Guatemala. He asserts that he will be interrogated—and, by axiom,
tortured—when he returns.
No. 11‐3668                                                                                Page 3

       To be eligible for asylum, Mateo‐Alejandro had to show that he was persecuted in
the past or has a well‐founded fear of future persecution on the basis of a protected ground,
such as political opinion. See 8 U.S.C. § 1101(a)(42); 8 C.F.R. § 1208.13; Lin v. Holder, 630 F.3d
536, 541–42 (7th Cir. 2010). Failure to establish eligibility for asylum necessarily means an
alien has failed to establish eligibility for withholding of removal. Bueso‐Avila v. Holder, 663
F.3d 934, 937 (7th Cir. 2011); Ahmed v. Ashcroft, 348 F.3d 611, 615 (7th Cir. 2003). We review
the immigration judge’s decision, as supplemented by the Board’s reasoning, for substantial
evidence and will reverse the immigration judge’s decision only if the evidence compels a
contrary result. Abraham v. Holder, 647 F.3d 626, 632 (7th Cir. 2011).

        The immigration judge’s conclusion that Mateo‐Alejandro had failed to show that he
was or would be mistreated on account of a political opinion, a protected ground, is supported
by substantial evidence. Mateo‐Alejandro has waived any challenge to this conclusion by
failing to develop an argument. See Raghunathan v. Holder, 604 F.3d 371, 378 (7th Cir. 2010);
Wang v. Gonzales, 445 F.3d 993, 999 (7th Cir. 2006). But he would not have succeeded even if
he had developed this argument. Mateo‐Alejandro needed to show that he was or will be
persecuted because of a political opinion. INS v. Elias‐Zacarias, 502 U.S. 478, 482–83 (1992);
Borovsky v. Holder, 612 F.3d 917, 923 (7th Cir. 2010); Orejuela v. Gonzales, 423 F.3d 666, 674
(7th Cir. 2005). Yet he never showed (or even asserted) that he held a political opinion or
that he was threatened because of that opinion. Instead, he testified that he left the civil
patrol because he did not want to be killed, and provided no evidence that the soldiers that
threatened him believed he had a political opinion.

        Substantial evidence also supports the immigration judge’s conclusion that Mateo‐
Alejandro had not been persecuted by being threatened. Threats amount to past persecution
“only in the most extreme circumstances,” i.e., when threats are immediate, credible, or
someone has tried to follow through on them. Bejko v. Gonzales, 468 F.3d 482, 486 (7th Cir.
2006); accord Guardia v. Mukasey, 526 F.3d 968, 972 (7th Cir. 2008). Mateo‐Alejandro’s
testimony was too vague to show that the specific circumstances in which he was
threatened were extreme. He did not identify the soldiers who threatened him or say
whether they had followed through on similar threats against other people, he never
clarified whether the soldiers leveled a threat specifically against him or against all potential
deserters, he offered no evidence of efforts to follow through on the threat, and he never
said whether he was able to remain in his village safely for a period of time or if he
immediately fled. Without concrete details, the evidence could not compel the immigration
judge to find that Mateo‐Alejandro had been persecuted. See Borovsky, 612 F.3d at 922
(concluding that unspecified threats did not compel finding of past persecution); Ahmed, 348
F.3d at 615–16, 618–19 (concluding that vague threats, without details, did not compel
finding of past persecution); Dandan v. Ashcroft, 339 F.3d 567, 573–74 (7th Cir. 2003)
No. 11‐3668                                                                                Page 4

(concluding that detention, which alien had not described in detail, did not compel finding
of past persecution). 

        In some instances Mateo‐Alejandro appears to argue that he was also threatened by
guerillas because he held an anti‐government political opinion.  However, this argument
fails for several reasons. First, he did not make this contention to the immigration judge.
Second, the argument is illogical, because guerillas also held anti‐government political
opinions. Third, as mentioned above, Mateo‐Alejandro did not show that he was mistreated
on account of a political opinion. And, fourth, for actions by private parties to amount to
persecution, the government must have been complicit or unable to protect the victim, and
Mateo‐Alejandro makes no such suggestion. Jonaitiene v. Holder, 660 F.3d 267, 270 (7th Cir.
2011); Garcia v. Gonzales, 500 F.3d 615, 618 (7th Cir. 2007).

        Substantial evidence also supports the immigration judge’s conclusion that Mateo‐
Alejandro failed to demonstrate a well‐founded fear of future persecution. That the threat
was made at least 25 years ago and the civil war ended in 1996, and with it mandatory
service in the civil patrols, is evidence that his fear is not well‐founded. See Ni v. Holder, 635
F.3d 1014, 1020 (7th Cir. 2011) (noting that harassment that occurred far in the past does not
warrant much weight); Alimi v. Ashcroft, 391 F.3d 888, 890 (7th Cir. 2004) (concluding that
harassment that occurred before Macedonia’s transition to democracy does not compel
finding of well‐founded fear of future prosecution); Dandan, 339 F.3d at 575 (concluding
that end of Lebanese civil war supported Board’s decision that alien did not have well‐
founded fear of future prosecution); Pascual v. Mukasey, 514 F.3d 483, 488 (6th Cir. 2007)
(stating that there was no support for notion that anti‐government opinion would be
imputed to alien when Guatemalan civil war had ended decade before and civil patrols had
disbanded). The reports that Mateo‐Alejandro submitted do not suggest otherwise: They
detail widespread violence, but neither report mentions violence directed at those who
abandoned civil patrols, and the State Department report notes that no instances of political
killings by government agents had been documented in 2008. Additionally, the reports
recount several prosecutions brought by the government against former members of civil
patrols who committed human rights violations during the civil war. Older reports, of
which this court may take judicial notice, see Ayele v. Holder, 564 F.3d 862, 873 (7th Cir. 2009);
Nwaokolo v. INS, 314 F.3d 303, 308 (7th Cir. 2002), state that former members of civil patrols
threatened and may have killed several individuals speaking out against them. U.S.
DEPARTMENT OF STATE, BUREAU OF DEMOCRACY, HUMAN RIGHTS, AND LABOR,
GUATEMALA: 2005 (2006), available at http://www.state.gov/j/drl/rls/hrrpt/2005/61729.htm;
U.S. DEPARTMENT OF STATE, BUREAU OF DEMOCRACY, HUMAN RIGHTS, AND LABOR,
GUATEMALA: 2003 (2004), available at http://www.state.gov/j/drl/rls/hrrpt/2003/27900.htm.
But these reports do not mention any violence directed against deserters, and more‐recent
reports do not mention this violence, suggesting it has subsided. And the last documented
No. 11‐3668                                                                             Page 5

political killing by government agents happened in 2003. U.S. DEPARTMENT OF STATE,
BUREAU OF DEMOCRACY, HUMAN RIGHTS, AND LABOR, GUATEMALA: 2003. Moreover,
Mateo‐Alejandro claims that the people who threatened him still live in the village where he
is from, though he cannot establish a well‐founded fear of persecution if he can live safely in
another part of Guatemala. See 8 C.F.R. 1208.13(b)(2)(ii); Oryakhil v. Mukasey, 528 F.3d 993,
998 (7th Cir. 2008); Wang v. Keisler, 505 F.3d 615, 622 (7th Cir. 2007).

       Accordingly, Mateo‐Alejandro’s petition for review is DENIED.